DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) Reference item “CL” in Figure 2 is not in the specification.  Please add to the specification or delete from Figure 2.

    PNG
    media_image1.png
    328
    322
    media_image1.png
    Greyscale

(b) In Figure 8, step 210, add “semi-fabricated” before “second layer”.  Compare with Figure 8, step 215.

    PNG
    media_image2.png
    292
    551
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicants’ amendment, filed March 23, 2020, adds no new matter and is accepted and entered.
The disclosure is objected to because of the following informalities:
Page 7, paragraph 37, line 6: Change “cladding” to “clad”.
Page 7, paragraph 37, line 8: Change “suffering” to “suffer”.
Page 12, paragraph 46, lines 3, 4: In each line, change 161 to 162.  Compare with page 12, paragraph 46, lines 1-2.
Page 15, paragraph 53, line 2: Add “semi-fabricated” before “second layer”.
Page 15, paragraph 53, line 3: Change 162 to 162’.  Compare with line 2.
Page 15, paragraph 54, line 3: Change “define” to “defines”.
Page 16, paragraph 57, lines 1, 2: In each line, change “FIG. 4” to “FIG. 5”.
Page 16, paragraph 58, line 7: Change “four” to “fourth”.
Page 17, paragraph 59, line 6: Delete the comma after “solution”.
Page 17, paragraph 59, line 7: Delete “so that”.
Appropriate correction is required.
Claim Objections
Claims 8-11 and 17-19 are objected to because of the following informalities:
Claim 8, line 2: Please provide antecedent basis for “the source”.
Claims 9-11 are objected to for depending from objected-to claim 8.
Claim 17, line 2: Please provide antecedent basis for “the pixel circuit”.
Claims 18 and 19 are objected to for depending from objected-to claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 are rejected for depending from rejected claim 8.
Claim 17 recites the limitation "the pixel circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 are rejected for depending from rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi, U.S. Pat. Pub. No. 2020/0161582 [hereinafter Choi ’582], Figures 6, 12, 13.
Choi ’582, Figure 6:

    PNG
    media_image3.png
    398
    349
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    458
    684
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    462
    370
    media_image5.png
    Greyscale


Regarding claim 2, which depends from claim 1: Choi ’582 discloses that the partition bar includes a first layer (104) and a second layer (103), the first layer (104) is farther from a substrate (101) of the display panel (10) than the second layer (103), and the width of the first layer (104) is greater than the width of the second layer (103), the first layer (104) includes a bottom surface facing the second layer (103), and a portion of the bottom surface that does not contact the second layer (103) and a side surface of the second layer (103) define a side etching channel.  Id. ¶¶ 139-144.
Regarding claim 3, which depends from claim 2: Choi ’582 discloses an inorganic layer (310, 330, 710) covering the common layer (222, 223), wherein at least a portion of the inorganic layer (310, 330, 710) fills the side etching channel.  See Choi ’582 Figure 13; Choi ’582 specification ¶¶ 139-144, 151, 152.
See Choi ’582 specification ¶¶ 143, 144.
Regarding claim 5, which depends from claim 2: Choi ’582 discloses that the thickness of the second layer (103) in a direction perpendicular to the substrate ranges from 0.5 to 5 µm.  See id. ¶ 144.
Regarding claim 6, which depends from claim 2: Choi ’582 discloses that the material of the first layer (104) has greater etching resistance than the material of the second layer (103).  See id.  (etching process used to create groove (G), the etching process etching more of second layer (103) than first layer (104)).
Regarding claim 12, which depends from claim 1: Choi ’582 discloses that the common layer (222, 223) includes a common organic layer (222) and a cathode (223). Id. ¶¶ 101, 102, 105, 129, 143, 77. 
Regarding claim 15: Choi ’582 Figures 6, 12, and 13 disclose a method for manufacturing a display panel (10), wherein the display panel (10) comprises a display area (DA), an aperture area (OA), and an inner non-display area (NDA1) between the display area (DA) and the aperture area (OA), and the display area (DA) is arranged with an electroluminescent device (PC, 221, 222, 223), the electroluminescent device (PC, 221, 222, 223) comprising a common layer (222, 223) extending to the inner non-display area (NDA1), the method comprising: forming a partition bar (510, 520, and shorter unnumbered bars between partition bars (510, 520)) at least partially surrounding the aperture area (OA) in the inner non-display area (NDA1), the partition Id. ¶¶ 84-86, 127-157.
Claims 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi ’582, Figures 1-3, 6, 12, and 13.
Choi ’582 Figures 1-3:

    PNG
    media_image6.png
    307
    346
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    317
    415
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    504
    393
    media_image8.png
    Greyscale

Id. ¶¶ 55-77, 84-86, 127-157.  To the extent that Choi ’582 Figures 1-3 are not a part of the embodiment of Choi ’582 Figures 6, 12, and 13, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi ’582 Figures 6, 12, and 13 design in Choi ’582 Figures 1-3 because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Regarding claim 20, which depends from claim 14: Choi ’582 discloses that the partition bar (510, 520, and shorter unnumbered bars between partition bars (510, 520)) includes a first layer (104) and a second layer (103), the first layer (104) is farther from a substrate (101) of the display panel (10) than the second layer (103), and the width of the first layer (104) is greater than the width of the second layer (103), the first layer (104) includes a bottom surface facing the second layer (103), and a portion of the Id. ¶¶ 139-144.
Claims 1-3, 6, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi, U.S. Pat. Pub. No. 2017/0148856 [hereinafter Choi ’856], Figures 9-10E.
Choi ’856 Figures 9-10A:

    PNG
    media_image9.png
    421
    706
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    432
    721
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    282
    721
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    259
    723
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    356
    740
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    345
    718
    media_image14.png
    Greyscale

Regarding claim 1: Choi ’856 Figures 9-10E disclose a display panel comprising: a display area (A2), an aperture area (A1), and an inner non-display area (A3) between the display area (A2) and the aperture area (A1), wherein the display area (A2) is arranged with an electroluminescent device (200), the electroluminescent device (200) comprising a common layer (220, 230) extending to the inner non-display area (A3); and, the inner non-display area (A3) is arranged with a partition bar (700) at least partially surrounding the aperture area (A1), and the common layer (220, 230) located in the inner non-display area (A3) is partitioned by the partition bar (700).  Choi ’856 specification ¶¶ 173-190, 197.
Regarding claim 2, which depends from claim 1: Choi ’856 discloses that the partition bar (700) includes a first layer (720) and a second layer (710), the first layer (720) is farther from a substrate (100) of the display panel than the second layer (710), and the width of the first layer (720) is greater than the width of the second layer (710), the first layer (720) includes a bottom surface facing the second layer (710), and a Id. ¶¶ 186, 187.
Regarding claim 3, which depends from claim 2: Choi ’856 discloses an inorganic layer (310) covering the common layer (220, 230), wherein at least a portion of the inorganic layer (310) fills the side etching channel.  Id. ¶ 190.
Regarding claim 6, which depends from claim 2: Choi ’856 discloses that the material of the first layer (720) has greater etching resistance than the material of the second layer (710).  See id. ¶¶ 186, 187.
Regarding claim 15: Choi ’856 Figure 9-10E disclose a method for manufacturing a display panel, wherein the display panel comprises a display area (A2), an aperture area (A1), and an inner non-display area (A3) between the display area (A2) and the aperture area (A1), and the display area (A2) is arranged with an electroluminescent device (200), the electroluminescent device (200) comprising a common layer (220, 230) extending to the inner non-display area (A3), the method comprising: forming a partition bar (700) at least partially surrounding the aperture area (A1) in the inner non-display area (A3), the partition bar (700) is configured to partition the common layer (220, 230).  Id. ¶¶ 173-190, 197.
Claim 12 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi ’856, with evidence from Lee, U.S. Pat. Pub. No. 2017/0346020.
Regarding claim 12, which depends from claim 1: Choi ’856 discloses that the common layer (220, 230) includes a common organic layer (220) and an opposing electrode (230) made of, for example, Li, Ca, LiF/Ca, LiF/Al, Al, Ag, and Mg.  Id. ¶¶ 69, 71, 176.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ’582 or Choi ’856, and further in view of Li, U.S. Pat. Pub. No. 2018/0108872, Figure 1.
Li Figure 1:

    PNG
    media_image15.png
    375
    493
    media_image15.png
    Greyscale

Regarding claim 13, which depends from claim 1: Choi ’582 discloses that its electroluminescent device includes an organic light emitting diode device, a quantum 
Li Figure 1 discloses a composite display device which includes both organic light emitting diode devices and quantum dot light emitting diode devices.  Li Abstract; Li specification ¶¶ 24-29.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Choi ’582 or Choi ’856 to use the Li display device because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ’856 Figures 9-10E, and further in view of Choi ’856 Figures 1 and 2.
Choi ’856 Figure 1:
    PNG
    media_image16.png
    436
    392
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    430
    694
    media_image17.png
    Greyscale

Regarding claim 14: Choi ’856 Figures 9-10E disclose a display panel comprising: a display area (A2), an aperture area (A1), and an inner non-display area (A3) between the display area (A2) and the aperture area (A1), wherein the display area (A2) is arranged with an electroluminescent device (200), the electroluminescent device (200) comprising a common layer (220, 230) extending to the inner non-display area (A3); and the inner non-display area (A3) is arranged with a partition bar (700) at least partially surrounding the aperture area (A1), and the common layer (220, 230) located in the inner non-display area (A3) is partitioned by the partition bar (700).  Choi ’856 specification ¶¶ 173-190, 197.  Choi ’856 does not specifically disclose a display device comprising a display panel.
Id. ¶¶ 46-85.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi ’856 Figures 9-10E display panel in Choi ’856 Figure 1 display device because the modification would have involved a substitution of the Choi ’856 Figure 2 display panel with the Choi ’856 Figures 9-10E display panel.
Regarding claim 20, which depends from claim 14: Choi ’856 Figures 9-10E disclose that the partition bar (700) includes a first layer (720) and a second layer (710), the first layer (720) is farther from a substrate (100) of the display panel than the second layer (710), and the width of the first layer (720) is greater than the width of the second layer (710), the first layer (720) includes a bottom surface facing the second layer (710), and a portion of the bottom surface that does not contact the second layer (710) and a side surface of the second layer (710) define a side etching channel.  Choi ’856 specification ¶ 175.

Allowable Subject Matter
Claims 7-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Choi ’856 was considered by the Office for claims 7-11 and 16-19, but Choi ’856 did not disclose the specific aspects claimed in claims 7, 8, and 16.  While Choi ’856 discloses that metal layer (710) can be made of the same metal layer for source and drain electrodes (133, 134), and these electrodes can have a multilayer structure of 
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “the material of the first layer includes at least one of titanium, gold, and platinum, and the material of the second layer includes at least one of aluminum, copper, or silver”, in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “wherein the third layer is farther from the substrate than the fourth layer, and the material of the third layer is the same as that of the first layer, and the material of the fourth layer is the same as that of the second layer”, in combination with the remaining limitations of the claim.
With regard to claims 9-11: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “patterning the first material layer into a first layer and 
With regard to claims 17-19: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Victoria K. Hall/Primary Examiner, Art Unit 2897